DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bluhm (US 20030148655 A1).
Regarding claim 19, Bluhm discloses (see rejection of claim 9 for citations unless otherwise noted) an ignition module for use on a gas appliance, comprising: 
a housing (24) configured to be fixedly mounted on a gas appliance surface (22, Fig. 2); a battery compartment engaged with the housing, the battery compartment having a first end portion (electrical contact 52 end) and a second end portion (end opposite the first end), the first end portion of the battery compartment disposed at a lower elevation than the second end portion of the battery compartment (Fig. 8) (note: the ignition module can be rotated in any direction so a lower elevation could be considered any end of the module), the battery compartment configured to hold a battery in its operable position with the battery's negative4441260.1Page 24 of 24 terminal disposed at the first end portion of the battery compartment (Fig. 9), the first end portion of the battery compartment comprising a battery access portion (it’s an end where the ignition device accesses the battery’s power); 
wherein the battery’s negative terminal is proximate to the battery access portion (Fig. 9); and 
one or more module mounting point components (32) which mount the base housing so as to dispose the battery compartment at an angle that provides a downward slope to the battery compartment (the surface can be angled, which causes the base housing to be angularly mounted; alternatively, the housing can be angularly mounted by screwing in a fastener into aperture 34 by a certain amount and screwing in the other fastener by a different amount, see annotated Fig. 7 below).  


    PNG
    media_image1.png
    435
    757
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9-11, 14, 17, 18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered.
Regarding claim 19, Applicant asserts that Examiner’s argument, where the ignition module can be rotated in any direction so a lower elevation could be considered any end of the module, is improper because the Examiner must claim official notice or provide a reference.  The Examiner respectfully disagrees.  An argument that a device can be rotated does not require official notice or evidentiary support since it is unquestionable that any device can be rotated.  
Applicant asserts that Bluhm does not teach or suggest the configuration where the battery’s negative terminal is proximate the battery access portion.  The Examiner respectfully disagrees.  Please see the rejection of claim 19.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762